IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 


NO. PD-0088-12

JOSEPH RENE HERNANDEZ, Appellant
 
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT'S 
PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
GALVESTON COUNTY


Per curiam.

O P I N I O N 


	Appellant was convicted of aggravated sexual assault and sentenced to confinement
for eighty years.  The Court of Appeals affirmed the conviction. Hernandez v. State, No. 01-10-00989-CR (Tex.App - Houston [1st], delivered December 29, 2011).  Appellant's petition
for discretionary review was dismissed as untimely filed on June 13, 2012.  Appellant has
filed a motion for rehearing requesting reinstatement of his petition so that it will be
considered by this Court.  Appellant's motion for rehearing is granted.  His petition for
discretionary review filed in this Court on April 10, 2012, is filed as of September 19, 2012, 
and will be considered in accord with Tex.R.App.P. 68.  (But see order striking petition).
 
Delivered September 19, 2012
Do not publish